Title: From James Madison to David Parish, 15 February 1816
From: Madison, James
To: Parish, David


                    
                        
                            Sir
                        
                        
                            Washington
                            Feby. 15. 1816
                        
                    
                    The result of my enquiries relating to Genl. Fayettes land is, that there remains unpatented 504 59/100 Acres, that the location near N. Orleans is understood to amount to less than 500 Acs. and that it is a legal question, whether by taking less than that amount, in satisfaction for it, thereby abandoning the difference, he can bring the location within the meaning of the Act of Congress, fixing the amount less than which his locations were not allowable. It is understood also that the Corporation of N. Orleans claim the location in question, as covered by a grant to them. This claim if persisted in, must be another legal question. What steps or whether any have been taken by Mr. Duplant[i]er, who is living, relative to these questions, or to the interests of his Constituent in any other respect, I can learn nothing. From himself I have recd. no information for a long time. It must be presumed that he keeps up his correspondence with General Fayette. I had intended to have written myself on this occasion to the General; but as the information given will be as well conveyed thro’ you, and is so little satisfactory, I forbear to make a duplicate of it. Accept my respects
                    
                        
                            James Madison
                        
                    
                 